894 N.E.2d 978 (2008)
In the Matter of Bradley A. HAPPE, Respondent.
No. 82S00-0704-DI-169.
Supreme Court of Indiana.
March 18, 2008.

ORDER DENYING MOTION TO DISSOLVE INTERIM SUSPENSION
The Court entered an order of interim suspension against Respondent on June 4, 2007, under "Indiana Admission And Discipline Rule 23(11.1)(b)." On December 27, 2007, Respondent filed a "Verified Motion For Dissolution Of Order Of Interim Suspension From The Practice Of Law." Among other things, Respondent states that the Indiana Supreme Court Disciplinary Commission failed to file a verified complaint within 60 days of the interim relief order, as Admission and Discipline Rule 23(11.1)(b)(7) requires. On January 16, 2008, the Commission filed a verified complaint against Respondent, which it amended to include ten counts of misconduct on February 11, 2008.
The Court considers the Commission's failure to file a verified complaint within 60 days of the interim relief order as one factor in determining whether an interim suspension should be dissolved. Nevertheless, taking Respondent's assertions as true, the Court concludes Respondent has failed to demonstrate that Respondent's practice of law during the pendency of this disciplinary proceeding does not pose a substantial threat of harm to the public, clients, potential clients, or the administration of justice.
Being duly advised, the Court now DENIES Respondent's "Verified Motion For Dissolution Of Order Of Interim Suspension From The Practice Of Law." The Court directs the hearing officer to conduct a final hearing and submit a report to the Court without undue delay, as required by Admission and Discipline Rule 23(11.1)(b)(7).
The Clerk of this Court is directed to send notice of this Order to the parties or their attorneys, and to the hearing officer.
All Justices concur.